Interim Decision #1408

MATIDR OF DORAN-MONTOYA

In SECTION 245 Proceedings
A-12354681
Decided by Regional Commissioner September 16, 1963 .
Adjustment of status under section 245, Immigration and Nationality Act, as
amended, is denied, in the exercise of discretion, where applicant made no
effort to legally terminate his first marriage entered into in Colombia by religious ceremony which, while not civilly recorded, is regarded as a valid
marriage, prior to entering into a second marriage in the United States in 1960
with a third party with whom he has since lived in a husband-wife relationship.

This matter has been certified to the Regional Commissioner for
review of the decision of the District Director denying the application
for adjustment of status.
The applicant is a 29-year-old married male native and citizen of
Colombia who last entered the 'United States at Miami, Florida on
October 15, 1961 as a nonimmigrant visitor for pleasure. On November 1, 1961 he submitted the instant application for status as a
permanent resident under section 245 of the Immigration and Nationality Act. The application reflects that the alien has been married
only once and that he has no children. He bases his eligibility for
nonquota status on his birth in Colombia.
Subsequent to the filing of the application it was determined that
the alien had married Flor Angela Cortes in accordance with Catholic
rites at Bogota, Coloinbia on February 5, 1952. He later married M.
Xiomara Cuervo, a permanent resident alien, in Miami, Florida on
October 20, 1960. The District Director found that the applicant
was living in a husband and wife relationship with his second spouse

although his first marriage had never been legally terminated. It was
concluded, therefore, that the application did not merit favorable
discretionary action and it was denied on April 19, 1962.
An appeal was taken from this denial in which it was argued that
the applicant's religious marriage in Bogota, Colombia was not legally binding since it was not registered civilly. In support of this
position there was submitted a statement from a Bogota attorney
which stated in effect that in the absence of civil registry there is
767

Interim Decision #1408
insufficient evidence of the legality of an ecclesiastical marriage. The
case was thereupon remanded to the District Director for further
resolution of this issue. Additional inquiries elicited the following
information from the Hispanic Law Division of the Library of

Congress.
The Civil Code of Colombia in force at the present time was originally adopted in 1887, and has been amended over the years. Article
19 of Law 57 states: "For all civil and political effects, marriages
celebrated according to the Catholic rites are valid." Similarly,
Article 50 of Law 153 reads: "Marriages celebrated in the Republic

at any time, in accord with the Catholic rites, are legitimate and from
the moment of administering the sacrament, will be civilly and politically effective."
Article 17 of Law 35 of 1888 and Article 2 of Law 95 of 1890 are
concerned with the appointment of a civil official to attend the religious ceremony for the purpose of verifying the recording of the
marriage in the civil register. The Resolution of the Minister of

Government, No. 8011, of 1890 states: "The lack of intervention by
the Notary or Municipal Secretary at the celebration of the Catholic
weddings does not void them; and they shall have civil effects."
It was not until the enactment of Law 92 of 1938 that there was

created a system of civil registry in Colombia independent of ecclesiastical registration. The provisions of Article 8 and Article 12
of Law 92 of 1938 are repeated in more detail in the regulation to
this law, adopted as Decree 1003 of 1939. In both pieces of legislation, it is reflected that the entry in the civil register shall constitute
prima facie proof of the proceedings recorded and of the civil status.
Article 19 of Law 92 of 1938 further provides that in absence of
civil registration there are four types of secondary proof : (1) Certified documents; (2) Church records; (3) Declaration of witnesses
who were present at the proceedings where the civil status was ac-

quired; (4) Notorious possession of said civil status.
Inquiries directed to the American Consul at Bogota, Colombia
and the. Consulate General of Colombia at New York further substantiated that there is no provision under Colombian Law for in-

validation of a religious marriage on the ground of lack of civil
registration.
It has been established that the applicant married Flor Angela
Cortes in accordance with Catholic rites in the Parish of Nuestra
Senora de Las Aguas of Bogota, Colombia on February 5, 1952 as
evidenced by a certified copy of the entry in the marriage records of
the parish. The applicant has advised that he married Flor Angela
Cortes, seven years his senior, in a religious ceremony because he
768

Interim Decision #1408
believed her to be pregnant as a result of premarital relations. He
claims, however, that he never introduced her to anyone as his wife.
The record reveals that the alien stated in his application for a
,nonimmigrant visa before the American Consul at Barranquilla,
Colombia on September 2, 1960 that he was married to Flor Angela
Cortes. Further, two children were born of this marriage, one on
May 1, 1953 and the other in 1954 or 1955. The marital relationship
was maintained until shortly before the birth of the second child,
at which time they separated_ The applicant has admitted that he
contributed to the support of their two children on an intermittent
basis until January of 1963.
The alien made no effort to legally terminate his first marriage

prior to marrying M. Xiomara Cuervo on October 20, 1960. He has
since lived with the latter in a husband and wife relationship and
they have a child who is now about one year old.
After careful consideration of all of the foregoing factors we find
that the District Director properly concluded that the instant application for adjustment of status does not merit the favorable exercise
of discretion authorized by section 245 of the Act. Accordingly,
his decisiOn will be affirmed.
It is ordered that the District Director's decision denying the application as a matter of discretion be and same is hereby affirmed.

76$-456-6:i --50

769

